Carpinello, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 1, 1999, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant waived indictment and was charged by a superior court information with two counts of attempted murder in the second degree and one count of burglary in the second degree as a result of his involvement in two attempts to kill his grandfather. He thereafter pleaded guilty to the crime of burglary in the second degree in full satisfaction of the charges *782against him. County Court denied defendant’s request for youthful offender treatment and sentenced him to an indeterminate term of IV2 to 4V2 years in prison. Defendant appeals.
We affirm. It is well settled that “[t]he granting of youthful offender treatment rests entirely with the court’s discretion and depends upon the facts of each individual case” (People v Diaz, 221 AD2d 749, 750, lv denied 87 NY2d 921). A review of the sentencing transcript indicates that County Court considered the relevant factors including the negative recommendation of the Probation Department as well as the serious nature of the crime in making its determination (see, People v Mettler, 259 AD2d 834; People v Diaz, supra; People v Hayes, 115 AD2d 910). Accordingly, we find no abuse of discretion in County Court’s denial of youthful offender status.
Cardona, P. J., Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.